     Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 1 of 20. PageID #: 433




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


 EQUITY PLANNING CORPORATION                       CASE NO. 1:20-CV-01204

                                Plaintiff,
                 -vs-                              JUDGE PAMELA A. BARKER


 WESTFIELD INSURANCE COMPANY,
                                                   MEMORANDUM OF OPINION AND
                                Defendant.         ORDER


         Currently pending is Plaintiff Equity Planning Corporation’s Motion to Remand, filed on July

6, 2020. (Doc. No. 8.) Defendant Westfield Insurance Company filed a Memorandum of Opposition

in response on July 17, 2020. (Doc. No. 9.) Plaintiff filed a Reply in Support of its Motion on August

6, 2020. (Doc. No. 12.) On August 10, 2020, Defendant moved for leave to file a Sur-Reply, which

the Court granted on August 25, 2020. (Doc. No. 13.) Defendant filed its Sur-Reply in Further

Opposition on August 25, 2020. (Doc. No. 14.) Defendant also filed two Notices of Supplemental

Authority, on September 1, 2020 and September 11, 2020. (Docs. No. 15, 16.)

         For the following reasons, Plaintiff’s Motion to Remand is DENIED.

I.       Procedural History

         On April 27, 2020, Plaintiff Equity Planning Corporation (“Plaintiff” or “E.P.”) filed a Class

Action Complaint in the Court of Common Pleas of Cuyahoga County, Ohio against Defendant

Westfield Insurance Company (“Defendant” or “Westfield”). (Doc. No. 1-1 at PageID# 11-13.)

Plaintiff brought its Complaint on behalf of itself and a putative nationwide Declaratory Relief Class,

a nationwide Restitution/Monetary Relief Sub-Class, and an Ohio state Sub-Class for Insurance Bad

Faith. (Id. at PageID# 20.) On behalf of itself and these classes, Plaintiff alleged the following
 Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 2 of 20. PageID #: 434




claims: (1) a Declaratory Judgment claim; (2) a Breach of Contract claim; and (3) a Breach of

Covenant of Good Faith and Fair Dealing claim. (Id. at PageID# 25-31.)

        On June 1, 2020, Defendant removed this action to this Court, pursuant to the Class Action

Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). (Doc. No. 1.) On June 3, 2020, Defendant filed a

Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6), or in the alternative, to strike the Class

allegations. (Doc. No. 5-1.) Defendant’s Motion to Dismiss remains pending while the parties await

a ruling on the instant Motion. (Doc. No. 7.)

        Subsequently, Plaintiff filed its Motion to Remand on July 6, 2020. (Doc. No. 8.) Defendant

filed a Memorandum of Opposition in response on July 17, 2020, to which Plaintiff replied on August

6, 2020. (Docs. No. 9, 12.) On August 10, 2020, Defendant moved for leave to file a Sur-Reply,

which the Court granted on August 25, 2020. (Doc. No. 13.) Defendant filed its Sur-Reply in Further

Opposition on August 25, 2020. (Doc. No. 14.) Defendant also filed two Notices of Supplemental

Authority, on September 1, 2020 and September 11, 2020. (Docs. No. 15, 16.) Thus, Plaintiff’s

Motion is now ripe and ready for resolution.

II.     Factual Allegations

        Plaintiff’s Complaint stems from losses it suffered as a result of the global COVID-19

pandemic. (Doc. No. 1-1 at PageID# 13.) E.P. is a commercial real estate management and leasing

company. (Id. at PageID# 12-13.) It leases properties to tenants throughout Ohio and other states.

(Id.)

        As the seriousness of the COVID-19 global pandemic became clear, state officials across the

country began issuing public health orders in an attempt to halt COVID-19’s spread. On March 23,

2020, the State of Ohio issued a stay-at-home order in which it ordered all Ohioans to stay at home


                                                 2
 Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 3 of 20. PageID #: 435




and all non-essential businesses to cease their activities until further notice. (Id. at PageID# 17.) E.P.

leases commercial real estate to certain tenants who operate non-essential businesses. (Id.) Certain

E.P. tenants were required to shut down their non-essential businesses during Ohio’s stay-at-home

order and, as a result, became unable to pay their rents to E.P. (Id.) Thus, E.P. itself sustained a

“substantial loss of business income.” (Id.) E.P. also alleges that the stay-at-home order resulted in

“a loss of use of its Properties.” (Id.)

        E.P. has a “commercial/business owner” Insurance Policy through Westfield. (Id. at PageID#

14.) The Policy indemnifies E.P. for losses, including “business income and extra expense.” (Id.)

Under the Policy, insurance applies to “the actual loss of business income sustained and the actual,

necessary and reasonable extra expenses incurred when access to the Property is specifically

prohibited by order of Civil Authority as the direct result of a covered loss to property in the

immediate area of Plaintiff’s Property.” (Id. at PageID# 14-15.) E.P. alleges that “covered physical

loss” includes the “loss of use and/or loss of utilization” of its properties. (Id. at PageID# 15.)

        After several of E.P.’s tenants ceased operations and became unable to pay their rents, E.P.

filed a claim with Westfield “under the Policy’s commercial/business income coverage.” (Id. at

PageID# 18.) On March 26, 2020, Westfield acknowledged it received E.P.’s claim. (Id.) On April

20, 2020, Westfield denied E.P.’s claim. (Id.)

III.    Standard of Review

        Pursuant to 28 U.S.C. § 1447(c), “[i]f at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case shall be remanded.” In addition, “[a]s a court

of limited jurisdiction, a federal district court must proceed cautiously in determining that it has

subject matter jurisdiction.” Petrofski v. Chrysler LLC, No. 5:07CV3619, 2008 WL 5725581, at *2


                                                    3
 Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 4 of 20. PageID #: 436




(N.D. Ohio Jan. 17, 2008). Defendants removing an action under the Class Action Fairness Act

(“CAFA”) remain obligated to establish the jurisdictional requirements of the venue. Smith v.

Nationwide Prop. & Cas. Ins. Co., 505 F.3d 401, 404 (6th Cir. 2007) (citing Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)). CAFA does not shift

defendants’ burden of demonstrating by a preponderance of the evidence that the amount in

controversy requirement is met. Id. “Further, [a]ll doubts as to the propriety of removal are resolved

in favor of remand.” Id. (internal quotations omitted).

       Under CAFA, “[a] class action may be removed to a district court of the United States in

accordance with section 1446 . . . , without regard to whether any defendant is a citizen of the State

in which the action is brought . . . .” 28 U.S.C. § 1453(b). Thus, CAFA

       eliminates three constrictions on removal that are present in cases not under the Act:
       (1) the one-year general limit on removal of a case after the commencement of the
       state court action, Smith v. Nationwide Prop. & Cas. Ins. Co., 505 F.3d 401, 406-07
       (6th Cir. 2007); (2) the rule that a “home-state” defendant may not remove the case;
       and (3) the requirement that all the defendants must consent to the removal. See
       Westwood Apex v. Contreras, 644 F.3d 799, 803-04 (9th Cir. 2011).

In re Mortg. Elec. Reg. Sys., Inc., 680 F.3d 849, 853 (6th Cir. 2012).

IV.    Analysis

       In its Motion to Remand, E.P. urges this Court to exercise its discretion under Brillhart v.

Excess Insurance Co. of America to decline exercising jurisdiction over the entire instant matter.

(Doc. No. 8 at PageID# 344.) E.P. argues that, under the Declaratory Judgment Act, this Court has

discretion to refrain from exercising jurisdiction over its Declaratory Judgment claim, even though

E.P. also seeks monetary damages for its other claims. (Id. at PageID# 344-45.) According to E.P.,




                                                  4
    Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 5 of 20. PageID #: 437




“the gravamen issue” of its Complaint is its request for “declaratory and injunctive relief” 1 and its

claims for monetary relief are merely “contingent” upon receiving declaratory relief. (Id. at PageID#

345.) Therefore, this Court should decline to exercise its jurisdiction in this matter because E.P.’s

“declaratory and injunctive relief is separable and distinct” from its request for monetary relief. (Id.)

        E.P. argues that each of Brillhart’s three factors weigh against this Court exercising

jurisdiction over its Declaratory Judgment claim. (Id.) It further argues that all five of the Sixth

Circuit’s “Grand Trunk” factors also weigh heavily against this Court exercising jurisdiction. (Id.;

see also Grand Trunk W. R.R. Co. v. Consol. Rail Corp., 746 F.2d 323, 326 (6th Cir. 1984), discussed

infra.) In its analysis of the Grand Trunk factors, E.P. repeatedly emphasizes the existence of

“literally hundreds of parallel state court cases that are adjudicating the same business income loss

and other insurance coverage issues related to the pandemic, in similar cases to this one . . . .” (Id. at

PageID# 349.) E.P. also argues that the COVID-19 pandemic has led to novel, complex questions of

state law better suited for Ohio state courts, rather than federal courts, to address in the first instance.

(Id. at PageID# 350.) According to E.P., if this Court exercised jurisdiction, it would unnecessarily

wade into an area of novel and unsettled state law: namely, how Ohio courts interpret business income

loss insurance provisions in light of the COVID-19 pandemic. (Id.) Rather, according to E.P., this

Court should avoid unnecessary friction with state courts and leave the interpretation and application

of state insurance law to Ohio. (Id. at PageID# 351.)

        In response, Westfield makes three arguments: that this Court’s jurisdiction over E.P.’s claims

is mandatory, not discretionary, due to the presence of E.P.’s Breach of Contract claim; that Brillhart



1
 The Court notes that E.P. refers to seeking “declaratory and injunctive” relief in its Motion to Remand. (Doc. No. 8 at
PageID# 345.) However, E.P.’s Prayer for Relief does not appear to seek any injunctive relief. (Doc. No. 1 at PageID#
31-32.)
                                                           5
 Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 6 of 20. PageID #: 438




abstention should not apply here because there are no parallel state court proceedings; and that, even

if this Court reaches the Grand Trunk analysis, the factors weigh in favor of exercising jurisdiction.

(Doc. No. 9.)

       First, Westfield argues that, “as a threshold matter, E.P.’s assertion of a breach of contract

cause of action for damages . . . precludes the Court from remanding this case in its entirety” because

the Court’s jurisdiction over the breach of contract claim is non-discretionary. (Id. at PageID# 364.)

Westfield argues that, at most, the Court could stay the damages portion of E.P.’s action and remand

E.P.’s Declaratory Judgment claim only. (Id.) However, Westfield argues, “any benefit derived from

exercising discretion not to grant declaratory relief is frustrated, and a stay or dismissal would not

save any judicial resources” because the Court must exercise jurisdiction over the Breach of Contract

claim. (Id. at PageID# 366 (internal quotations omitted).)

       Second, Westfield argues that the absence of parallel state court proceedings involving E.P.

and Westfield strongly supports retaining jurisdiction in this Court. (Id. at PageID# 367.) Westfield

argues that, unlike in a traditional Brillhart case, this case does not involve any parallel state court

proceedings with which the exercise of federal jurisdiction may interfere. (Id. at PageID# 367-69.)

Rather, the Brillhart abstention doctrine is most often deployed when “a federal declaratory judgment

claim is asserted in parallel with a competing state court proceeding,” leading to the risk that a federal

declaratory judgment will interfere with the parallel state court proceeding. (Id. at PageID# 360.)

According to Westfield, E.P.’s supposed “parallel” state cases are not actually parallel to the instant

matter because those other cases “involve claims brought by other policyholders against other

insurance carriers based on other insurance policies.” (Id. at PageID# 369.) Westfield argues that




                                                    6
 Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 7 of 20. PageID #: 439




the mere existence of other COVID-19-related business income loss cases does not mean that this

Court should decline to exercise jurisdiction in this particular case.

       Finally, Westfield argues that each of the Grand Trunk factors weighs in favor of retaining

jurisdiction. (Id.) Here, Westfield reiterates its argument that there are no parallel state proceedings,

which weighs heavily in favor of exercising jurisdiction. (Id. at PageID# 370.) Westfield also argues

that the issues of state law presented in E.P.’s Complaint are neither novel nor complex but are

governed by “well-established principles of contract interpretation,” which can be capably handled

by a federal court. (Id. at PageID# 372-73.)

       E.P. filed a Reply in Support of its Motion to Remand. (Doc. No. 12.) On Reply, E.P. asserts

the following arguments: that its assertion of a money damages claim does not preclude remand

because the money damages claim is “contingent” on its “primary request” for declaratory relief being

granted; that the “hundreds” of COVID-19 business loss insurance cases ongoing in Ohio state courts

qualify as parallel proceedings because they involve similar contract language; and that all five Grand

Trunk factors support remand. (Id.) In its second Grand Trunk analysis, E.P. incorporates a new

argument not addressed in its initial motion: that the forum defendant rule should bar Westfield from

removing the instant matter to this Court, and that Westfield’s disregard of this rule is evidence of

Westfield engaging in “procedural fencing,” in contravention of the third Grand Trunk factor. (Id. at

PageID# 389-90.)

       Westfield moved for, and the Court granted, leave to file a Sur-Reply. In its Sur-Reply,

Westfield argues that E.P.’s attempt to “dramatically expand” the scope of what is considered a

parallel state action contravenes established Supreme Court and Sixth Circuit precedent that holds a

parallel proceeding is one that involves “the same parties and issues and from which the federal case


                                                   7
 Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 8 of 20. PageID #: 440




arises.” (Doc. No. 14 at PageID# 415, 416-17.) Westfield also argues that the forum-defendant rule

does not apply here because Westfield removed the case pursuant to CAFA, which eliminated the

forum-defendant rule for class actions. (Id.)

    A. Whether Monetary Damages Claim Precludes Remand

        The Supreme Court has explained that federal courts are not obligated to exercise subject

matter jurisdiction in declaratory judgment actions. See Brillhart v. Excess Ins. Co. of Am., 316 U.S.

491, 494, 62 S.Ct. 1173, 86 L.Ed. 1620 (1942) (“Although the District Court had jurisdiction of the

suit under the Federal Declaratory Judgments Act . . . it was under no compulsion to exercise that

jurisdiction.”). The Sixth Circuit outlined five factors district courts consider in evaluating whether

to decline or retain jurisdiction over a declaratory action in Grand Trunk W. R.R. Co. v. Consol. Rail

Co., 746 F.2d 323, 326 (6th Cir. 1984).

        Before reaching the Grand Trunk factors, however, the Court finds that it is precluded from

remanding this case in its entirety because the Court has subject-matter jurisdiction over E.P.’s Breach

of Contract claim pursuant to CAFA. Federal courts have “a strict duty to exercise the jurisdiction

that is conferred upon them by Congress.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716

(1996). According to the Supreme Court,

        In cases where the relief being sought is equitable in nature or otherwise discretionary,
        federal courts not only have the power to stay the action based on abstention
        principles, but can also, in otherwise appropriate circumstances, decline to exercise
        jurisdiction altogether by either dismissing the suit or remanding it to state court. By
        contrast, while we have held that federal courts may stay actions for damages based
        on abstention principles, we have not held that those principles support the outright
        dismissal or remand of damage actions.

Id. at 721.




                                                   8
 Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 9 of 20. PageID #: 441




       The Court views the presence of E.P.’s monetary damages claim to be “dispositive of the

motion to remand,” as did the court in Knowlton Constr. Co. v. Liberty Mutual Ins. Co., No. 2:07-

CV-0748, 2007 WL 4365690, at *3 (S.D. Ohio, Dec. 13, 2007). In Knowlton, the plaintiff “sought

the remand of this case to state court despite the fact that the complaint includes damage claims as

well as discretionary relief.” Id. The court held that it had “jurisdiction over Knowlton’s damage

claims which exists separately from Knowlton’s claim for declaratory relief. That is, if the complaint

had simply requested damages for breach of contract and bad faith, the case could still have been

removed because all of the jurisdictional requirements of § 1332(a) are met with respect to those

claims. The exercise of jurisdiction over damage claims is mandatory and not discretionary as it is

for the declaratory judgment claim.” Id. (internal citations omitted).

       Like the Knowlton plaintiff, E.P. asserted both a Declaratory Judgment Claim (for which it

seeks a declaratory judgment), as well as a Breach of Contract Claim (for which it seeks monetary

damages). (Doc. No. 1-1 at PageID# 25-28, 31-32.) And, like in Knowlton, this Court’s jurisdiction

“over damage claims is mandatory and not discretionary as it is for the declaratory judgment claim.”

Knowlton, 2007 WL 4365690, at *3; see also Farris v. State Farm Ins. Co., 617 F. Supp. 2d 654, 659

(N.D. Ohio 2008) (“Here, Farris’ claims for monetary damages arising out of State Farm’s alleged

breach of her settlement agreement with the other driver, over which this Court must exercise

jurisdiction, cannot be adjudicated without considering the issues raised in the declaratory judgment

claim . . . .”) (emphasis added). Therefore, even if this Court chose not to exercise discretion over

E.P.’s Declaratory Judgment claim, this Court must still exercise jurisdiction over E.P.’s Breach of

Contract claim and could not remand the entire matter back to state court. Id.; see also Tibbitts v.

Great Northern Ins. Co., No. 2:20-cv-10029, 2020 WL 4333546, at *2 (E.D. Mich. July 28, 2020).


                                                  9
Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 10 of 20. PageID #: 442




       The Court finds that it does not “serve judicial economy to remand the declaratory judgment

claim while maintaining jurisdiction over” E.P.’s remaining claims. Id. The Sixth Circuit explained

in Adrian v. Michigan Public Svc. Com’n that when a plaintiff seeks relief in “addition to a declaratory

judgment, such as damages or injunctive relief, both of which a court must address, then the entire

benefit derived from exercising discretion not to grant declaratory relief is frustrated, and a stay or

dismissal would not save any judicial resources.” Adrian v. Michigan Public Svc. Com’n, 481 F.3d

414, 422 (6th Cir. 2007). In Adrian, the Sixth Circuit held that “[t]he claims in this case for which

declaratory relief is requested and those for which injunctive relief is requested are so closely

intertwined that judicial economy counsels against dismissing the claims for declaratory judgment

relief while adjudicating the claims for injunctive relief.” Id. Similarly, in Farris, another court in

this District confronted a comparable situation: a plaintiff brought a declaratory judgment and breach

of contract claim against her insurer and the defendant-insurer removed the case. Farris, 617 F. Supp.

2d at 659. The Farris court found that it must exercise jurisdiction over Farris’s money damages

claims, which could not “be adjudicated without considering the issues raised in the declaratory

judgment claim, which form the basis for determining whether State Farm’s alleged breach was

actually a breach or not. Thus, there is no basis for bifurcating Farris’ claims and sending only the

declaratory judgment portion back to state court.” Id. (citing Knowlton, 2007 WL 4365690, at *3).

       As in Farris, the question of whether Westfield breached the contract is closely related to the

question of whether Westfield had a duty to cover E.P.’s COVID-19-related business losses at all.

E.P. alleges that Westfield breached the insurance contract when it denied coverage for E.P.’s and

Class Members’ losses, which resulted in “substantial and ongoing monetary damages in excess of

$25,000.” (Doc. No. 1-1 at PageID# 28.) However, Westfield could only have breached the


                                                  10
Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 11 of 20. PageID #: 443




insurance contract if it had a duty to cover E.P.’s and Class Members’ COVID-19-related business

income losses. The Court agrees with Westfield that there is no benefit to staying E.P.’s Breach of

Contract claim and remanding E.P.’s Declaratory Judgment claim because both are as closely

interrelated as the claims in Farris and Adrian. See also Turek Enter. Inc. v. State Farm Mut. Auto.

Ins. Co., No. 20-11655, 2020 WL 5258484, at *5-10 (E.D. Mich. Sept. 3, 2020) (addressing plaintiff’s

COVID-19-related breach of insurance contract and declaratory judgment claims concurrently).

       E.P. goes to great lengths to transform the interrelatedness of Counts One (Declaratory

Judgment) and Two (Breach of Contract) into “primary” and “contingent” claims. However, the

Court finds this argument unavailing. E.P. supports its assertion that its monetary damages claims

are “contingent” on the outcome of its “primary” Declaratory Judgment claim by citing Gooch v. Life

Inv. Ins. Co. of Am. (Doc. No. 8 at PageID# 345.) However, Gooch does not support E.P.’s position,

but rather, undermines it. In Gooch, the plaintiff asked the district court to first certify a declaratory

relief class and then, at a later time as deemed appropriate by the court, to certify a monetary damages

sub-class. Gooch v. Life Inv. Ins. Co. of Am., 672 F.3d 402, 427 (6th Cir. 2012). The issue in Gooch

was not one of jurisdiction, but one of class certification. See Beal v. Lifetouch, Inc., No. CV 10-

8454-JST (MLGx), 2012 WL 13006210, at *4 (C.D. Cal. Dec. 7, 2012) (“[A]t issue in Gooch was

the propriety of successive certifications of claims within a single case.”). This Court has not yet

reached the issue of whether and when to certify the putative classes. Rather, this Court must decide

whether to exercise jurisdiction over E.P.’s Declaratory Judgment claim. In Gooch, the district court

already exercised its jurisdiction over a mix of declaratory judgment and monetary relief claims. The

Court believes a similar exercise of jurisdiction is appropriate here. See, e.g., Tibbitts, 2020 WL

4333546, at *2; see also Q Holding Co. v. Repco, Inc., No. 5:17-CV-445, 2017 WL 2226730, at *3


                                                   11
Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 12 of 20. PageID #: 444




(N.D. Ohio May 22, 2017) (“Plaintiff’s rescission claim provides an independent basis for

jurisdiction. Because the declaratory judgment and rescission claims are based on the same set of

facts, it makes little sense to consider the rescission claim but decline to hear the declaratory judgment

claim.”).

           Based on the above, the Court finds that there is no benefit to staying the damages portion of

E.P.’s Complaint while remanding its interrelated Declaratory Judgment claim because the Court has

mandatory subject-matter jurisdiction over E.P.’s monetary damages claim. The Court’s mandatory

jurisdiction over E.P.’s monetary damages claim alone is sufficient to deny E.P.’s motion to remand.

See Tibbitts, 2020 WL 4333546, at *2 (“The Court need not consult those [Grand Trunk] factors here

though, as this is not purely an action for declaratory judgment. Rather, the Complaint asserts

damages claims under Michigan law, in addition to a claim for declaratory judgment. The Court has

diversity jurisdiction over Plaintiff’s breach of contract and Michigan statutory claims pursuant to 28

U.S.C. § 1332(a), independent of the declaratory judgment claim. Accordingly, even if the Court

declined to exercise judgment over the declaratory judgment count, Plaintiff’s other claims would

necessarily remain before this Court.”) Nonetheless, because the Court could decline to exercise

jurisdiction over E.P.’s Declaratory Judgment claim, the Court will briefly address the Grand Trunk

factors.

           B. Application of the Grand Trunk Factors

           Federal courts are not obligated to exercise subject matter jurisdiction in declaratory judgment

actions. See Brillhart, 316 U.S. at 494 (“Although the District Court had jurisdiction of the suit under

the Federal Declaratory Judgments Act . . . it was under no compulsion to exercise that jurisdiction.”).




                                                     12
    Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 13 of 20. PageID #: 445




Rather, the Sixth Circuit considers five factors (the “Grand Trunk factors”) to determine whether the

exercise of Declaratory Judgment Act 2 jurisdiction is appropriate:

         (1) whether the declaratory action would settle the controversy; (2) whether the
         declaratory action would serve a useful purpose in clarifying the legal relations in
         issue; (3) whether the declaratory remedy is being used merely for the purpose of
         “procedural fencing” or “to provide an arena for a race for res judicata;” (4) whether
         the use of a declaratory action would increase friction between our federal and state
         courts and improperly encroach upon state jurisdiction; and (5) whether there is an
         alternative remedy which is better or more effective.

Grand Trunk, 746 F.2d at 326 (citations omitted). See also United Specialty Ins. Co. v. Cole’s Place,

Inc., 936 F.3d 386, 396 (6th Cir. 2019).

         Although the above formulation indicates that courts should balance the five factors, the Sixth

Circuit has never indicated the relative weights of the factors. See United Specialty Ins. Co., 936 F.3d

at 396. Instead, “[t]he relative weight of the underlying considerations of efficiency, fairness, and

federalism will depend on facts of the case.” W. World Ins. Co. v. Hoey, 773 F.3d 755, 759 (6th Cir.

2014). The Sixth Circuit has noted, in weighing these factors, “[d]istrict courts must be afforded

substantial discretion to exercise jurisdiction ‘in the first instance, because facts bearing on the

usefulness of the declaratory judgment remedy, and [the] fitness of the case for resolution, are

peculiarly within their grasp.’” Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 554 (6th Cir. 2008)

(quoting Wilton v. Seven Falls Co., 515 U.S. 277, 289, 115 S.Ct. 2137, 132 L.Ed.2d 214 (1995)).




2
  The Declaratory Judgment Act provides, with certain exclusions not applicable here, that: “In a case of actual
controversy within its jurisdiction . . . , any court of the United States, upon the filing of an appropriate pleading, may
declare the rights and other legal relations of any interested party seeking such declaration, whether or not further relief
is or could be sought. Any such declaration shall have the force and effect of a final judgment or decree and shall be
reviewable as such.” 28 U.S.C. § 2201(a).
                                                            13
Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 14 of 20. PageID #: 446




       For the following reasons, the Court finds that, on balance, the Grand Trunk factors support

the exercise of jurisdiction over E.P.’s Declaratory Judgment claim relating to whether Westfield had

a duty to provide coverage.

           1. Whether Adjudicating the Declaratory Action Will Settle the Controversy

       “The first factor requires the Court to consider whether the dispute at issue is an ‘independent

dispute’ or if there is a parallel state action. See Grand Trunk, 746 F.2d at 326 (‘The instant action

does not involve an independent dispute because it arises from and affects a pending Illinois lawsuit’).

If the dispute is independent, the action will settle the controversy. See id.” Clifford v. Church Mut.

Ins. Co., No. 2:13–cv–853, 2014 WL 4805473, at *2 (S.D. Ohio Sept. 26, 2014) (quoting Grand

Trunk, 746 F.2d at 326). See also United Specialty Ins. Co., 936 F.3d at 398 (where appellant could

point to “no proceeding in which parallel issues are being litigated,” the “district court did not err in

determining that the one live controversy over coverage will be settled by a declaratory judgment”).

       Plaintiff insists in its Motion and Reply that “there are literally hundreds of parallel state court

cases that are adjudicating the same business income loss and other insurance coverage issues related

to the pandemic, in similar cases to this one, that Westfield has removed to this Honorable Court.”

(Doc. No. 8 at PageID# 349.) Even though E.P. cannot point to a specific state court proceeding

involving it and Westfield, it argues that the “coverage issues at issue in this matter are based on

identical and/or nearly identical standard Insurance Services Office, Inc. (‘ISO’) insurance coverage

forms and language that are being litigated in state courts across the country, including Ohio state

courts. Thus, there are several hundred parallel state court proceedings in the State of Ohio wherein

state trial courts are adjudicating the very same policy language at issue in this case.” (Doc. No. 12

at PageID# 385.) E.P. further argues—without any citation—that “parallel state court actions are not


                                                   14
Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 15 of 20. PageID #: 447




merely limited to parties but extend[ ] to issues that the parties in this case may not be parties to.”

(Id. at PageID# 385-86.) Westfield argues in its Sur-Reply that Brillhart itself outlined the contours

of a parallel proceeding as a state court proceeding “in which all the matters in controversy between

the parties could be fully adjudicated” and a suit “pending in a state court presenting the same issues,

not governed by federal law, between the same parties.” (Doc. No. 14 at PageID # 416-17 (quoting

Brillhart, 316 U.S. at 494-95).)

       The Court finds E.P.’s argument unpersuasive. The Supreme Court outlined the contours of

a “parallel state proceeding” in Brillhart and Wilton to be a proceeding that involves the same parties

and same state law issues. See Brillhart, 316 U.S. at 494-95; see also Wilton, 515 U.S. at 283

(explaining that Brillhart discourages federal courts from “gratuitous interference” where “another

suit involving the same parties and presenting opportunity for ventilation of the same state law issues

is pending in state court”) (emphasis added). In United Specialty Ins. Co., the Sixth Circuit stated

that, with respect to insurance coverage issues, “a live ‘controversy’ exists and may remain to be

adjudicated” if “issues relevant to the [insurance] coverage controversy are actually and concurrently

being litigated in state court.” United Specialty Ins. Co., 936 F.3d at 398. See also Parker Hannifin

v. Standard Motor Prod., No. 1:19-cv-00617, 2019 WL 5425242, at *33 (N.D. Ohio Oct. 23, 2019)

(finding that, with respect to the second Grand Trunk factor, “there is no parallel state court action

relating to the question of whether there is a duty to defend the punitive damages award in the Barr

Suit under the 1986 Agreement and, therefore, there is no risk of confusion about the legal

relationships at issue in a state court action.”); Cafe Patachou at Clay Terrace, LLC v. Citizens Ins.

Co. of Am., No. 1:20-cv-01462-SEB-DLP, 2020 WL 4592718, at *4 (S.D. Ind. Aug. 11, 2020)

(finding that the absence of a “related or ‘parallel’ proceeding pending in state court” weighed in


                                                  15
Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 16 of 20. PageID #: 448




favor of retaining jurisdiction over a restauranteur’s declaratory judgment action against its insurer

stemming from a COVID-19-related business loss coverage dispute).

        E.P. points to no controversy in state court that relates to the parties or questions at issue in

the instant matter. Thus, the Court finds that the instant dispute is independent because no parallel

state action involving these parties and this dispute exists. See Clifford, 2014 WL 4805473, at *2 (“If

the dispute is independent, the action will settle the controversy.”). Therefore, the Court finds that a

declaratory judgment would necessarily settle the controversy between E.P. and Westfield.

Accordingly, the Court finds that this factor weighs in favor of exercising jurisdiction.

            2. Whether Adjudicating the Declaratory Action Will Clarify the Legal Relations
               at Issue

        The second factor is “closely related to the first factor and is often considered in connection

with it.” Flowers, 513 F.3d at 557. “[I]t is almost always the case that if a declaratory judgment will

settle the controversy, then it will clarify the legal relations in issue.” Id. Consideration of this factor

weighs in favor of this Court’s exercise of jurisdiction. As the instant declaratory action would settle

the parties’ controversy with respect to whether Westfield’s denial of coverage was proper, it follows

that it would serve a useful purpose in clarifying the parties’ legal relations with respect to that issue.

Moreover, there is no parallel state court action relating to the question of whether Westfield had a

duty to cover E.P.’s COVID-19-related losses and, therefore, there is no risk of confusion about the

legal relationships at issue in a state court action. See Flowers, 513 F.3d at 557 (in considering the

second Grand Trunk factor, it is proper to consider whether the court’s decision would create any

confusion about the parties’ legal relations in any pending state court action).




                                                    16
Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 17 of 20. PageID #: 449




           3. Whether Concerns Exist Over Procedural Fencing or Race for Res Judicata

       The Court finds that there is no credible concern over procedural fencing or a race for res

judicata here. E.P.’s accusation that Westfield engaged in “forum shopping” is unfounded, as is its

accusation that Westfield purposely contravened the forum-defendant rule. Indeed, the forum-

defendant rule is inapplicable with respect to actions removed pursuant to CAFA, like this one. See

28 U.S.C. § 1453(b) (class actions are removable “without regard to whether any defendant is a

citizen of the State in which the action is brought”); see also In re Mortg. Elec. Reg. Sys., Inc., 680

F.3d at 853. Further, courts are “reluctant to impute an improper motive to a plaintiff where there is

no evidence of such in the record.” Flowers, 513 F.3d at 558. That is particularly the case where, as

here, there is no parallel state court proceeding relating to the question of whether Westfield had a

duty to cover E.P.’s COVID-19-related losses. See Clifford, 2014 WL 4805473, at *2. Thus, the

Court finds this factor weighs in favor of the exercise of jurisdiction by this Court.

           4. Whether Adjudicating the Declaratory Action Will Improperly Encroach Upon
              State Jurisdiction

       The Sixth Circuit has divided this factor into three sub-factors: (1) whether the underlying

factual issues are important to an informed resolution of the case; (2) whether the state trial court is

in a better position to evaluate those factual issues than is the federal court; and (3) whether there is

a close nexus between underlying factual and legal issues and state law and/or public policy, or

whether federal common or statutory law dictates a resolution of the declaratory judgment action.

Flowers, 513 F.3d at 560. The first sub-factor “focuses on whether the state court’s resolution of the

factual issues in the case is necessary for the district court’s resolution of the declaratory judgment

action.” Id. The second sub-factor asks “which court, federal or state, is in a better position to resolve

the issues in the declaratory action.” Id. This factor weighs against an exercise of jurisdiction when

                                                   17
Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 18 of 20. PageID #: 450




there are “novel questions of state law.” Id. The third sub-factor “focuses on whether the issue in

the federal action implicates important state policies and is, thus, more appropriately considered in

state court.” Id. In cases of insurance contract interpretation, the Sixth Circuit has previously held

that such issues are “‘questions of state law with which the . . . state courts are more familiar and,

therefore, better able to resolve.’” Id. (quoting Travelers Indem. Co. v. Bowling Green Prof’l Assoc.,

PLC, 495 F.3d 266, 273 (6th Cir. 2007)). However, the Sixth Circuit has also noted that “not all

issues of insurance contract interpretation implicate such fundamental state policies that federal courts

are unfit to consider them.” Id. (citing Northland Ins. Co. v. Stewart Title Guar. Co., 327 F.3d 448,

454 (6th Cir. 2003) (finding that, while the declaratory judgment action seeking a determination of

the policy’s scope was governed by state law, “no state law or policy would be frustrated by the

district court’s exercise of jurisdiction, which would require the application of [state] law”)).

       The Court notes, as it did in Parker Hannifin, that

       [T]here is no parallel state court proceeding relating to the question of whether
       [Westfield wrongly denied coverage to E.P.]. Thus, there is no risk that resolution of
       factual or legal issues by a state court will impact this Court’s judgment or vice versa,
       with regard to [the scope of Westfield’s coverage]. Moreover, while the Court has
       been asked to consider questions of state law to resolve the instant case, federal courts
       routinely apply principles of Ohio law to construe and interpret contracts in diversity
       cases.

Parker Hannifin, 2019 WL 5425242, at *33.

       The Court acknowledges that the COVID-19 pandemic has given rise to new factual

circumstances, but agrees with Westfield that adjudicating these claims “will involve a

straightforward application of clear and unambiguous insurance policy language to the facts—a task

Ohio federal courts are equipped to perform.” (Doc. No. 9 at PageID# 372.) See also Cafe Patachou,

2020 WL 4592718, at *4 (acknowledging that while the factual circumstances surrounding a COVID-


                                                   18
Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 19 of 20. PageID #: 451




19-related insurance coverage matter were “novel,” federal courts in Indiana “have regularly

interpreted insurance policies and applied them to specific fact patterns. . . . An insurance policy is a

contract and subject to the normal analysis accorded contractual language used in other contracts.”)

(internal quotations omitted).

       Moreover, the Court notes that Plaintiff endeavors to represent a nationwide class of Westfield

policyholders. Whichever court adjudicates the other class members’ claims may have to apply the

law of the other 49 states as well. See Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 946

(6th Cir. 2011) (holding that, evaluating potential class members’ claims under Ohio’s choice-of-law

rules, the “laws of the potential class members’ home States will govern their claims”). The Court

agrees with Westfield that E.P. fails to mount “any argument for why Ohio state courts are better

positioned than this Court to interpret and apply the state insurance laws of the nation’s 49 other

states.” (Doc. No. 9 at PageID# 373.)

       On balance, and viewing the subfactors together, the Court finds that the fourth factor is

neutral.

           5. Whether a Better or More Effective Alternative Remedy Exists

       As discussed supra, this Court has mandatory jurisdiction over E.P.’s monetary damages

claims. Staying E.P.’s damages claims while an Ohio state court adjudicates E.P.’s Declaratory

Judgment claim is an alternative remedy, but it is not better, faster, or a more efficient use of judicial

resources. See Adrian, 481 F.3d at 422. Because this Court must retain jurisdiction over at least part

of E.P.’s Complaint, this factor weighs in favor of retaining jurisdiction over E.P.’s Declaratory

Judgment claim as well.




                                                   19
Case: 1:20-cv-01204-PAB Doc #: 18 Filed: 10/06/20 20 of 20. PageID #: 452




       For all the reasons set forth above, the Court finds that, on balance, the Grand Trunk factors

support the exercise of jurisdiction over E.P.’s Declaratory Judgment claim relating to Westfield’s

duty to cover E.P.’s and putative class members’ COVID-19-related business losses.

V.     Conclusion

       Accordingly, and for all the reasons set forth above, Plaintiff’s Motion to Remand (Doc. No.

8) is DENIED.

       IT IS SO ORDERED.

                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: October 6, 2020                                U. S. DISTRICT JUDGE




                                                20
